Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s amendments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US Patent 5,615,508). Miller et al. discloses a receiver comprising: a frame comprising a cavity [the outermost material inherently forms a frame comprising a cavity], a first material (40)  by a second material (34); wherein the frame comprises the second material; wherein the first material has a first melting (up to 240 oF) and the second material has a second melting point (1300 oF); wherein the first melting point is lower than the second melting point.
With regards to claim 2.    The receiver of Claim 1 further comprising a third material (32) disposed between the first material and the second material; wherein the third material has a third melting point (150-392 o F) that is higher than the first melting point.
With regards to claim 3.    The receiver of Claim 1 wherein the first material forms an insert (col. 4, lines 12-17).
With regards to claim 5.    The receiver of Claim 2 wherein the third material forms an insert cover (see at least Fig. 7 and col. 4, lines 12-17).
With regards to claim 6.    A frame comprising: a cavity; a first material (40) disposed within the cavity [the outermost material inherently forms a frame comprising a cavity], and at least partially surrounded by a second material (34), wherein the frame comprises the second material; wherein the first material has a first melting and the second material has a second melting point; wherein the first melting point is lower than the second melting point. (see remarks with regards to claim 1 above)
With regards to claim 7.    The receiver of Claim 6 wherein the first material forms an insert. (see remarks with regards to claim 3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acker (US 9,970,724) in view of du Plessis (US 7,010,878).
With regards to claims 1 and 6 Acker discloses a receiver comprising: a frame comprising a cavity (42), a first material (Fig. 13, col. 5, lines 20- 35) disposed within the cavity and at least partially surrounded by a second material (i.e. the firearm frame material); wherein the frame comprises the second material; wherein the first material has a first melting (PEEK plastic melting temperature up to 674 oF) and the second material has a second melting point. Although Acker does not expressly disclose the second material (i.e. the material of the frame) wherein the first melting point is lower than the second melting point, du Plessis does. Du Plessis teaches that the Colt 1911 frame is known to be made of a combination of a stainless steel and Kevlar (which has a higher melting temperature than PEEK). It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the known materials of Acker and du Plessis, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With regards to claim 3.    The receiver of Claim 1 wherein the first material forms an insert (col. 4, lines 12-17).

With regards to claim 7.    The receiver of Claim 6 wherein the first material forms an insert. (see remarks with regards to claim 3)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641